DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 July 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 28 July 2022 (“Response”).  
Claims 21–27, 29–37, and 41–42 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed 15 April 2022 and 18 September 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 21–27, 29–37, and 41–42 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 21 is amended to recite, in-part:
a second processor physically configured to: …
in response to successful verification of the electronic wallet application and authentication of the payment details:
1) send a reference code identifying a selected one of a plurality of the payment devices of the mobile wallet account, [and]
2) receive a payment token from a token server in response to the reference code, wherein the token is generated based on the reference code[.]
Response 3.
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description of the above noted limitations.
Paragraph [0014] of Applicant’s original specification discloses “[o]nce verified, the user may select from the plurality of payment devices previously associated with the mobile wallet.”
Paragraph [0027] of Applicant’s original specification discloses “the URL may reference a code which is related to a payment device and the wallet app 123 may use the code to select the desire [sic] payment device which may be stored locally or remotely.”
Paragraph [0036] of Applicant’s original specification discloses “[i]f the user is verified, a payment token may be created 150.” 
Applicant is respectfully reminded “One shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” See Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997) (emphasis in original).
The citations to Applicant’s original specification (noted above) do not describe the invention as now claimed. The remainder of the original specification does not cure the deficiencies of the noted portions. Particularly, there is no description of “a second processor” that is “physically configured to” “1) send a reference code identifying a selected one of a plurality of the payment devices of the mobile wallet account, [and] 2) receive a payment token from a token server in response to the reference code, wherein the token is generated based on the reference code,” as now claimed, let alone that the processor is physically configured to perform “1)” and “2)” “in response to successful verification of the electronic wallet application and authentication of the payment details,” as also now claimed. Accordingly, the above noted limitations are new matter.
Dependent claims 22–27 and 29–37 fail to cure this deficiency of independent claim 21 (set forth directly above) and are rejected accordingly.
Claims 41–42 contain language similar to claims 21–27 and 29–37 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 41–42 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Furthermore, claim 22 is amended to recite “wherein successful verification of the electronic wallet application and authentication of the payment details further comprises: the second processor physically configured to: sign into the electronic wallet application; and verify authorization to use the electronic wallet application; and the first processor physically configured to: in response to the verification of the validity of the electronic wallet application configured on the mobile computing device, communicate a test message to the mobile number wherein the test message comprises a further URL; and in response to an acceptable message being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device.” Response 3. Applicant’s original specification in paragraph [0028] discloses that these functions are performed separately beforehand for registration purposes. The specification does not disclose that these functions are part of “successful verification of the electronic wallet application and authentication of the payment details,” as now claimed, and therefore represents new matter.  
Claim 42 contains language similar to claim 22 as discussed in the preceding paragraph, and for reasons similar to those discussed above, claims 42 is also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Furthermore, claim 26 is amended to recite “the system of claim 21, wherein the redirect command further causes the second processor to use the payment token as part of the electronic wallet application.” Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the redirect command further causes the second processor to use the payment token as part of the electronic wallet application” in the application as filed.
Furthermore, claim 37 is amended to recite “second processor physically configured to: receive a bio identification; compare the received bio identification to a stored bio identification; and determine a score for the bio identification based on the comparison; and the first processor is configured to: in response to the score being over a threshold, the first processor is further configured to approve the transaction; in response to the score being at or under the threshold, the first processor is further configured to deny the transaction.” Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “second processor physically configured to: receive a bio identification; compare the received bio identification to a stored bio identification; and determine a score for the bio identification based on the comparison; and the first processor physically configured to: in response to the score being over a threshold, the first processor is further configured to approve the transaction; in response to the score being at or under the threshold, the first processor is further configured to deny the transaction” in the application as filed.
Rejections under 35  U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38, and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Metral (US 2016/0371686 A1), in view of Ekambaram et al. (US 2017/0041309 A1) (“Ekambaram”), Lyman et al. (US 2013/0110658 A1) (“Lyman”), and Zamer (US 2015/0081534 A1).
As per claim 21, Metral discloses a system for creating communications to effectuate a purchase using an electronic wallet application, the electronic wallet application stored and executed on a mobile computing device, the computer-based system comprising:
a first processor (e.g. server processor) physically configured to: receive an electronic message (e.g. client request), the electronic message comprising: 1) a mobile number (e.g. phone number) corresponding to the mobile computing device and a mobile wallet account of the electronic wallet application, 2) an indicator corresponding to an item (e.g. one or more items) selected for purchase, and 3) a merchant identifier (e.g. website) ([0031] [0033] [0034] [0059] [0067]; note: the limitation “the electronic message comprising… 2) an indicator corresponding to an item selected for purchase, and 3) a merchant identifier” does not distinguish over the prior art because it is describing the message data which does not affect the functions of the system in a manipulative sense, and therefore represents nonfunctional descriptive material). 
communicate an electronic payment method validation response message (e.g. electronic message) to the mobile computing device (e.g. user device) using the mobile number (e.g. phone number), the response message comprising: 1) a URL (e.g. URL link) to an electronic wallet application (e.g. payment app) configured on the mobile computing device…, and 3) the indicator corresponding to the item selected for purchase (e.g. item 1, item 2) ([0027] [0064] [0065], and Fig. 8);
a second processor (e.g. client device processor) physically configured to: redirect a browser of the mobile computing device to open the electronic wallet application (e.g. initiate a payment app) configured on the mobile computing device upon selection of the URL (e.g. URL link) ([0037]–[0038] [0063]–[0065]);
Although Metral discloses using a mobile number to send a payment method validation response message that includes a URL with payment details to a client device and then using the URL to open a payment application on the client device, Metral does not specifically disclose the response message comprises 2) payment details comprising an APP-ID corresponding to the electronic wallet application configured on the mobile computing device; and the second processor is configured to verify the validity of the electronic wallet application configured on the mobile computing device using the APP-ID.
However, Ekambaram, in analogous art of authenticating application legitimacy, teaches:
a message comprising 2) payment details comprising an APP-ID (e.g. application identifier) corresponding to the electronic wallet application (e.g. application) configured on the mobile computing device ([0033] [0037] [0040] [0043] [0046]); 
second processor configured to verify the validity of the electronic wallet application configured on the mobile computing device using the APP-ID (e.g. application identifier) ([0040]–[0042].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment method validation response message of Metral to include an APP-ID for verifying the validity of the payment application, as taught by Ekambaram, in order to protect against phishing attacks by malicious entities (see Ekambaram Section [0001]).
Although Metral/Ekambaram teaches a URL that opens a payment application and verifying the validity of the payment application using an APP-ID, Metral/Ekambaram does not specifically disclose in response to successful verification of the electronic wallet application and authentication of the payment details:1) send a reference code identifying a selected one of a plurality of the payment devices of the mobile wallet account, 2) receive a payment token from a token server in response to the reference code, wherein the token is generated based on the reference code, and 3) communicate the payment token through an API to a merchant server corresponding to the merchant identifier for verification to complete the transaction.
However, Lyman, in analogous art of electronic transactions, teaches:
in response to successful verification of the electronic wallet application and authentication of the payment details:1) send a reference code identifying a selected one of a plurality of the payment devices of the mobile wallet account, 2) receive a payment token from a token server in response to the reference code, wherein the token is generated based on the reference code, and 3) communicate the payment token through an API to a merchant server corresponding to the merchant identifier for verification to complete the transaction ([0024] [0027]–[0036] [0038] [0040] [0059]–[0060], and Figs. 3 and 4a).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the electronic payment system/process of Metral/Ekambaram to include the use of payment tokens for performing the payment, as taught by Lyman, in order to increase the security of the payment system (see Lyman Section [0002]).
Although Metral/Ekambaram/Lyman discloses using a url to open a payment application for a transaction and requesting/receiving payment tokens for transactions, Metral/Ekambaram/Lyman does not specifically disclose create the transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator.  
However Zamer, in analogous art of online transactions, teaches:
create the transaction in the electronic wallet application using the merchant identifier and details corresponding to the item selected for purchase from the indicator (e.g. populate fields on the merchant site or application for checkout and payment) ([0011]).
Metral discloses in [0063]–[0065] that a URL link is used to initiate a payment app that allows the user to perform a transaction. Although, Metral does not specifically disclose that the payment app is populated with payment details, it would be obvious to one of ordinary skill in the art to modify the payment app of Metral to populate with payment details, as disclosed by Zamer, in order to provide convenience to the user.
As per claim 23, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase (Metral, [0093], e.g. “Transaction Details.” For example, by selecting “Transaction Details,” the I/O interface 804 may provide transactional information for purchasing the one or more items 812 with the user account 806 including, for example, credit card information and/or account balance information stored with the user account 806 that may be used to purchase the one or more items 812 and/or the cost to purchase the one or more items 812, among other details; note: the limitation “wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase” does not distinguish over the prior art because it is describing the payment details which does not affect the functions of the system in a manipulative sense).  
As per claim 26, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the redirect command further causes the second processor to use the payment token (e.g. token) as part of the electronic wallet application (Lyman, [0027]–[0036] and FIGs 3 and 4A).  
As per claim 27, Metral/Ekambaram/Lyman/Zamer teaches the system of claim 26, wherein the payment token is provided by a payment provider (e.g. mobile wallet registry system) (Lyman, [0027]–[0036] and FIGs 3 and 4A).
As per claim 29, Metral/Ekambaram/Lyman/Zamer teaches the system of claim 26, wherein the merchant server is physically configured to communicate the payment token from the merchant (e.g. merchant POS) to the payment provider (e.g. payment gateway module) for verification (Lyman, [0027]–[0036] and FIGs 3 and 4A; note: the functions of the merchant server do not distinguish over the prior art because the merchant server is not part of the system and is therefore outside the scope of the claims).  
As per claim 30, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the first processor is further physically configured to communicate the URL (e.g. URL Link) using an email address (e.g. email) (Metral, [0027]). 
As per claim 31, Metral/Ekambaram/Lyman/Zamer teach the system of claim 23, wherein the first processor is further physically configured to link the URL to the electronic wallet application wherein the electronic wallet application is pre-populated with the Store/Merchant ID and the details for the item selected for purchase (Metral, [0027], [0070], e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2; also Zamer as cited above).  
As per claim 32, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the first processor is further physically configured to select the item for purchase and receive the merchant identifier from a merchant web site or a merchant application (Metral, [0070], e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2).
As per claim 33, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the APP-ID (e.g. wallet identifier) comprises a Team ID and a bundle ID search string (Lyman, [0005]; note: the limitation “the APP-ID comprises a Team ID and a bundle ID search string” does not hold patentable weight as written because it is describing data and does not affect the functions of the system in a manipulative sense).   
As per claim 34, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the first processor is further physically configured to use a Store/Merchant-ID (e.g. merchant ID) to determine where to transfer funds (Lyman, [0059]). 
As per claim 35, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the second processor is further physically configured to display the item selected for purchase in the electronic wallet application (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (Metral, [0070], e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2).  
As per claim 36, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, wherein the first processor is further physically configured to autofill shipping data (e.g. additional details associated with purchasing items 1 and 2) in the electronic wallet application (Metral, [0070]; see also Zamer as cited). 
Claim 41 contains language similar to claim 21 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 41 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references. 
Claims 22 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over Metral/Ekambaram/Lyman/Zamer, as applied to claims 21 and 41 above, in further view of Cassar (US 9,948,627 B1).
As per claim 22, Metral further teaches second processor configured to:
sign into (e.g. login) the electronic wallet application ([0048]); and
verify authorization to use the electronic wallet application (e.g. A user may be required to provide a login, a password, a code, an encryption key, authentication data, biometric data, and/or other types of data to gain access the account) ([0048]).  
Metral/Ekambaram/Lyman/Zamer do not specifically disclose the first processor configured to in response to verification of the validity of the electronic wallet application configured on the mobile computing device, communicate a test message to the mobile number wherein the test message comprises a further URL; in response to an acceptable messaging being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device.  
However, Cassar, in analogous art of secure electronic delivery system, teaches:
in response to verification of the validity of the electronic wallet application configured on the mobile computing device, communicate a test message (e.g. authorization message) to the mobile number wherein the test message comprises a further URL (e.g. verification link) (Column 4, LN 34-67); in response to an acceptable messaging being received in response to the further URL, store that the mobile number is verified as being related to the mobile computing device (e.g. the system validates the identity of the recipient at the time the recipient accesses the verification link) (Column 4, LN 34-67).
Therefore, it would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of a test message to verify the users mobile device as taught by Cassar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, one of ordinary skill in the art would be motivated to combine the use of a test message to verify the user’s mobile device to the system of Metral/Ekambaram/Lyman/Zamer in order to improve the security of the user when using the electronic wallet system. 
Claim 42 contains language similar to claim 22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 42 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references. 
Claims 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Metral/Ekambaram/Lyman/Zamer, in further view of Argyopoulos (US 2017/0098208 A1).
As per claim 24, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, but do not specifically teach the URL contains the payment details and the payment details are utilized by the electronic wallet application.  
However, Argyopoulos, in analogous art of enabling payments, teaches:
the URL contains the payment details and the payment details are utilized by the electronic wallet application (e.g. includes a URL for initiating a payment which can be made, for example, via a payment processor) ([0219]–[0220]).  
Therefore, it would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of a URL to perform a payment as taught by Argyopoulos since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, the motivation to combine the use of a URL to perform a payment to the system of Metral/Ekambaram/Lyman/Zamer is to improve the convenience for the user so that the payment information is sent to their device and to increase the security of the payment by requiring that the user has their specific device to perform the payment.   
As per claim 25, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, but do not specifically teach wherein the first processor is further physically configured to remotely store the payment details for the transaction and the second processor is physically configured to access the payment details for the transaction to display and complete the transaction.  
However, Argyopoulos further teaches wherein the first processor is further physically configured to remotely store the payment details for the transaction and the second processor is physically configured to access the payment details for the transaction to display and complete the transaction ([0219]–[0220]; see also Metral and Zamer, as cited above).  
The motivation to combine Argyopoulos with Metral/Ekambaram/Lyman/Zamer is disclosed above in the examination of claim 24.  
Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Metral/Ekambaram/Lyman/Zamer, in further view of Bohne (US 2014/0294253 A1).
As per claim 37, Metral/Ekambaram/Lyman/Zamer teach the system of claim 21, but do not specifically teach second processor is configured to: receive a bio identification; compare the received bio identification to a stored bio identification; and determine a score for the bio identification based on the comparison; and the first processor is configured to: in response to the score being over a threshold, the first processor is further configured to approve the transaction; in response to the score being at or under the threshold, the first processor is further configured to deny the transaction.  
However, Bohne, in analogous art of biometric authentication, teaches:
second processor is configured to: receive a bio identification; compare the received bio identification to a stored bio identification; and determine a score for the bio identification based on the comparison; and the first processor is configured to: in response to the score being over a threshold, the first processor is further configured to approve the transaction; in response to the score being at or under the threshold, the first processor is further configured to deny the transaction (Abstract and [0047]–[0074]).  
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Ekambaram/Lyman/Zamer the use of biometric authentication as taught by Bohne to authenticate the transaction of Metral/Ekambaram/Lyman/Zamer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, the motivation to combine the use of biometric authentication to the system of Metral/Ekambaram/Lyman/Zamer is to increase the security of transactions since biometric authentication is harder to spoof.
Response to Arguments
Applicant argues Lyman does not describe tokens created using a reference code for a wallet payment device. The Examiner respectfully disagrees, since one of ordinary skill would understand that a reference code must be used to create the token, e.g., the wallet ID or the account number.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685